DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne (US Pub. 6,142,704) in view of Boasso (US Pub. 2017/0233965 A1).
Regarding claim 1, Coyne discloses a plurality of elongate rods (Fig. 1, elongate poles 18), wherein at least two of said elongate rods are positioned against a wall formed of riprap on a shoreline (Abstract, lines 1-5: “A wave barrier for protecting users and their possessions at a beach location close to the water from becoming wet from waves crashing into their location. The wave barrier includes a flexible wall sheet with a plurality of spaced apart elongate poles coupled thereto”), and at least one of said elongate rods is positioned in water away from said wall (Fig. 1, multiple of elongate poles 18 are in water); 
a non-permeable, flexible, planar panel engaging each elongate rod and forming an enclosure defined by an interior of said panel and a water-facing edge of the riprap, said enclosure having an enclosed area (Col. 3, lines 44-49: “the wave barrier 10 comprises a generally rectangular flexible wall sheet 11 having generally rectangular first and second faces 12,13, generally straight top and bottom edges 14,15, and a pair of generally straight end edges 16,17 extending between the top and bottom edges of the wall sheet”).
However, Coyne does not disclose as taught by Boasso, larval bivalve organisms (Abstract: “A method and apparatus incorporating erosion preventing mats or blankets having oyster spat are placed to prevent or reduce erosion. The method and apparatus incorporates seeding with oyster spat and/or oyster larvae onto a blanket having rough surfaces and comprising calcium. After seeding and setting natural growth of the oyster larvae can create a barrier that helps prevent erosion by breaking the kinetic energy of waves”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Coyne to include the oyster larvae of Boasso because the barrier could provide the proper conditions for growing oysters.
	However, Coyne as modified by Boasso does not disclose larval bivalve organisms provided in concentration of at least 16 larvae/cm2 of said enclosed area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide oyster larvae at this density because it might be required to grow an appreciable amount of oysters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 2, Coyne as modified by Boasso discloses the claimed invention in addition to as taught by Coyne, said panel is affixed to each elongate rod (Fig. 1, elongate poles 18 are fixed to faces 12 and 13).
Regarding claim 8, Coyne as modified by Boasso discloses the claimed invention in addition to as taught by Boasso, wherein said bivalve organisms further comprise oysters (Abstract: “A method and apparatus incorporating erosion preventing mats or blankets having oyster spat are placed to prevent or reduce erosion. The method and apparatus incorporates seeding with oyster spat and/or oyster larvae onto a blanket having rough surfaces and comprising calcium. After seeding and setting natural growth of the oyster larvae can create a barrier that helps prevent erosion by breaking the kinetic energy of waves”).
Regarding claim 9, Coyne discloses providing a plurality of elongate rods (Fig. 1, elongate poles 18);
positioning at least two of said elongate rods against a wall formed of riprap on a shoreline, and positioning at least one of said elongate rods in water away from said wall (Abstract, lines 1-5: “A wave barrier for protecting users and their possessions at a beach location close to the water from becoming wet from waves crashing into their location. The wave barrier includes a flexible wall sheet with a plurality of spaced apart elongate poles coupled thereto”. Fig. 1, some of the elongate poles 18 are spaced further from the shore than others); 
providing a non-permeable, flexible, planar panel engaging each elongate rod to form an enclosure defined by an interior of said panel and a water-facing edge of the riprap, said enclosure having an enclosed area (Col. 3, lines 44-49: “the wave barrier 10 comprises a generally rectangular flexible wall sheet 11 having generally rectangular first and second faces 12,13, generally straight top and bottom edges 14,15, and a pair of generally straight end edges 16,17 extending between the top and bottom edges of the wall sheet”). 
However, Coyne does not disclose as taught by Boasso, providing larval bivalve organisms and pouring said larval bivalve organisms into said enclosure (Abstract: “A method and apparatus incorporating erosion preventing mats or blankets having oyster spat are placed to prevent or reduce erosion. The method and apparatus incorporates seeding with oyster spat and/or oyster larvae onto a blanket having rough surfaces and comprising calcium. After seeding and setting natural growth of the oyster larvae can create a barrier that helps prevent erosion by breaking the kinetic energy of waves”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Coyne to include the oyster larvae of Boasso because the barrier could provide the proper conditions for growing oysters.
However, Coyne as modified by Boasso does not disclose providing larval bivalve organisms in concentration of at least 16 larvae/cm2 of said enclosed area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide oyster larvae at this density because it might be required to grow an appreciable amount of oysters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Coyne as modified by Boasso discloses the claimed invention in addition to as taught by Boasso, maintaining a position of said panel for at least seven days; and 14removing said panel and said elongate rods from said site (Pg. 3, [0052], lines 34-37: “After a predetermined period of time (e.g., one week) the feeding flow is stopped and the plurality of mats with set oyster spat are ready to be removed from the interior of the mobile remote setting facility”).
Regarding claim 11, Coyne as modified by Boasso discloses the claimed invention in addition to as taught by Coyne, the step of affixing said panel to each elongate rod (Fig. 1, elongate poles 18 are fixed to faces 12 and 13).
Regarding claim 17, Coyne as modified by Boasso discloses the claimed invention in addition to as taught by Boasso, wherein said bivalve organisms further comprise oysters (Abstract: “A method and apparatus incorporating erosion preventing mats or blankets having oyster spat are placed to prevent or reduce erosion. The method and apparatus incorporates seeding with oyster spat and/or oyster larvae onto a blanket having rough surfaces and comprising calcium. After seeding and setting natural growth of the oyster larvae can create a barrier that helps prevent erosion by breaking the kinetic energy of waves”).


Claims 3-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne (US Pub. 6,142,704) in view of Boasso (US Pub. 2017/0233965 A1), and further in view of Benedict (US Pub. 5,720,573).
Regarding claim 3, Coyne as modified by Boasso discloses the claimed invention except for as taught by Benedict, said panel having a weighted bottom edge (Col. 5, lines 6-12: “To facilitate the manipulation and guidance of the screens 30 as they are being raised and wound about the support rods 28, a rope or cable 35 may extend through the screen material along the lower portion thereof. The rope or cable may include looped portions 36 which surround the stanchions 22 and function as guides to retain the screens taut as they are raised”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Coyne as modified by Boasso to include the weighted bottom edge of Benedict to keep the panels aligned vertically.
Regarding claim 4, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, said weighted bottom edge extends along a full length of said panel (Fig. 1, cable 35 extends the length of the netting).
Regarding claim 5, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, said weighted bottom edge further comprising a weighted cable extending through a sleeve positioned along a bottom edge of the panel (Col. 5, lines 6-12: “To facilitate the manipulation and guidance of the screens 30 as they are being raised and wound about the support rods 28, a rope or cable 35 may extend through the screen material along the lower portion thereof. The rope or cable may include looped portions 36 which surround the stanchions 22 and function as guides to retain the screens taut as they are raised”).
Regarding claim 6, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, said weighted cable is affixed to each said elongate rod positioned against the wall formed of riprap (Fig. 1, stanchions 22).
Regarding claim 7, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, a plurality of weights engaging said weighted cable (Fig. 1, stanchions 22).
Regarding claim 12, Coyne as modified by Boasso discloses the claimed invention except for as taught by Benedict, said panel has a weighted bottom edge (Col. 5, lines 6-12: “To facilitate the manipulation and guidance of the screens 30 as they are being raised and wound about the support rods 28, a rope or cable 35 may extend through the screen material along the lower portion thereof. The rope or cable may include looped portions 36 which surround the stanchions 22 and function as guides to retain the screens taut as they are raised”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Coyne as modified by Boasso to include the weighted bottom of Benedict to keep the panels aligned vertically.
Regarding claim 13, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, said weighted bottom edge extends along a full length of said panel (Fig. 1, cable 35 extends the length of the netting).
Regarding claim 14, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, said weighted bottom edge further comprising a weighted cable extending through a sleeve positioned along a bottom edge of the panel (Col. 5, lines 6-12: “To facilitate the manipulation and guidance of the screens 30 as they are being raised and wound about the support rods 28, a rope or cable 35 may extend through the screen material along the lower portion thereof. The rope or cable may include looped portions 36 which surround the stanchions 22 and function as guides to retain the screens taut as they are raised”).
Regarding claim 15, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, affixing said weighted cable to each said elongate rod positioned against the wall formed of riprap (Fig. 1, stanchions 22).
Regarding claim 16, Coyne as modified by Boasso and Benedict discloses the claimed invention in addition to as taught by Benedict, the step of engaging a plurality of weights on said weighted cable (Fig. 1, stanchions 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642